Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 24, 2021

                                     No. 04-21-00409-CR

                              EX PARTE Mark HOWERTON,
                                      Appellant

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR2399
                         Honorable Michael E. Mery, Judge Presiding


                                        ORDER
       On November 23, 2021, appellant timely filed an unopposed motion requesting an
extension of time to file appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief is
due no later than December 29, 2021.



                                                   _________________________________
                                                   Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of November, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court